Citation Nr: 0918488	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from March 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

This case was remanded in April 2007, and has been returned 
for review by the Board.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied service 
connection for bilateral hearing loss.

2.  Evidence added to the record since November 1998 
concerning the Veteran's bilateral hearing loss does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A rating decision in November 1998 that denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since the November 1998 
rating decision is not new and material, and the claim of 
entitlement to service connection for bilateral hearing loss 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.655 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Complete VCAA-compliant notice was sent in May 2007 and the 
claim was readjudicated in an April 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  Furthermore, the specific evidence needed 
to reopen claims, as is now required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), was provided in the May 2007 letter to 
the Veteran.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  

VCAA also requires VA to assist the claimant by providing a 
medical examination when such is necessary to make a decision 
on the claim.  Solicitation of a medical opinion is not 
required in a claim to reopen until new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, VA satisfied its duties to the 
Veteran.

New and Material Evidence

The Veteran's claim of service connection for bilateral 
hearing loss was denied by a  November 1998 rating decision.  
As there was no timely appeal, the RO's November 1998 denial 
of service connection is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the Veteran in May 2002.  
Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for 
hearing loss was received in July 1998.  He alleged that 
while he was fueling an airplane, the fuel truck pump surged 
causing him to get soaked in the ears.  He stated that his 
eardrums were burned by the fuel and that he was unable to 
hear for several weeks.  He felt that that injury along with 
jet engine noises caused his hearing loss.   

Evidence of record at the time of the November 1998 RO 
decision included the Veteran's service treatment records, 
post-service VA treatment records and an August 1998 VA 
audiology examination, all of which failed to show a hearing 
loss disability.  The RO denied service connection on the 
basis that there was no evidence of a  bilateral hearing loss 
disability sufficient to meet the requirements of 38 C.F.R. § 
3.385 for VA compensation purposes.

The additional evidence added to the record since the 
November 1998 RO decision concerning the Veteran's complaint 
of a hearing loss, includes statements in writing and VA and 
private medical treatment records.  

The Veteran's statements of personal belief that he has a 
hearing loss disorder which is etiologically related to 
service, while no doubt sincere, are not new in that such 
statements merely repeat what he had stated to VA prior to 
the November 1998 RO decision.  Also, the additional VA and 
private medical treatment records of record do not show 
treatment for or a diagnosis of hearing loss.  What was 
missing in the November 1998 rating decision is still missing 
now.  There is still no medical evidence of a bilateral 
hearing loss disability.

As new and material evidence has not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


